DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labaume et al. (US Patent Application Publication US 2011/0023517 A1) in view of Yves (FR 2979418 originally cited in the 10/29/2020 IDS).
Regarding claim 1, Labaume discloses (Figures 1-4) A refrigeration cycle apparatus comprising: a casing; an air handling unit accommodated in the casing (a casing the form of ductwork for extraction and distribution ducts 4, 8, 11 and 19 respectively as seen in figure 4), the air handling unit including 
a first duct (for injected airflow F1 as seen in figure 4) having a first inlet communicating with an outdoor space ( an inlet into air injection network 11 for flow F1), and a first outlet communicating with an indoor space ( an outlet at distribution duct 19 which distributes air into rooms 12 per paragraph 0050) , 
a second duct (for extracted airflow F2 as seen in figure 4) having a second inlet communicating with the indoor space ( an inlet into air extraction duct 4), and a second outlet communicating with the outdoor space ( an outlet into air extraction network 8 as seen in figure 4, through fan per paragraph 0042 and figure 1), 
a first fan configured to force air to move from the first inlet to the first outlet through the first duct (the air injection network  in ducts 11, and 19 has an associated fan capable of carrying out the air injection per paragraph 0030 and 0044), 
a second fan configured to force air to move from the second inlet to the second outlet through the second duct (an air extraction network  in ducts 4 and 8 is equipped with a fan 9 per paragraph 0042);
a third heat exchanger (double flow heat exchanger 18 per paragraph 0049) connected to the first duct and the second duct and configured to perform total enthalpy heat exchange between the air moving through the first duct and the air moving through the second duct ( heat is exchanged between the injected airflow F1 in the first duct and the extracted airflow F2 in the second duct per paragraph 0049),
 a refrigerant circuit (thermodynamic circuit 13 per paragraph 0047) configured to circulate refrigerant in the refrigerant circuit and including a first heat exchanger (condenser 16 per paragraph 0047 and 0111) configured to cause the refrigerant to condense by exchanging heat between the refrigerant and a heat medium, and a second heat exchanger disposed in the second duct (evaporator 14 per paragraph 0047 and 0105) and configured to cause the refrigerant to evaporate by exchanging heat between the refrigerant and the air moving through the second duct (per paragraph 0047 and 0105).
However Labaume does not explicitly disclose the air handling unit further includes a damper disposed at the first duct, and a third duct configured to branch from the first duct, the third duct has a third inlet communicating with the first duct, and a third outlet communicating with the indoor space, and the damper is capable of switching between a first state where air moving through the first duct moves from the first duct to the third duct so that the air moving through the first duct bypasses the third heat exchanger, and a second state where the air moving through the first duct moves to the third heat exchanger, and the third inlet is closed.
Yves discloses (Figure 1) an air handling unit with a first duct for supplying outdoor air to an indoor space ( in second circuit 16) and a second duct for moving indoor air to an outdoor space (in first circuit 12) and exchange heat between the two ducts  in a third heat exchanger (per line 92-96 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS,  heat is exchanged in in heat exchanger 20), where the air handling unit further includes a damper disposed at the first duct (bypass valve 21 in branch 22 of the second circuit 16), and a third duct configured to branch from the first duct (branch 22), the third duct has a third inlet communicating with the first duct, and a third outlet communicating with the indoor space (the outlet for branch 22 communicates  with the circuit 16 downstream of the heat exchanger 20 per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS with the outlet 18 connected to the interior space), and the damper is capable of switching between a first state where air moving through the first duct moves from the first duct to the third duct so that the air moving through the first duct bypasses the third heat exchanger, and a second state where the air moving through the first duct moves to the third heat exchanger, and the third inlet is closed (per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air handling unit of Labaume to include the bypass of the air to air heat exchanger as taught by Yves. Doing so would provide a device that would make it possible to regulate a quantity of fresh air entering  the heat exchanger to regulate the temperature of the air leaving the heat exchanger via the air extraction circuit  as recognized by Yves ( per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS). 
Regarding Claim 2,  Labaume as modified discloses the claim limitations of claim 1 above and Labaume further discloses wherein the refrigerant circuit (13) is accommodated in the casing (the portion of thermodynamic circuit 13 in duct 4 at evaporator 14 as seen in figure 4 is within the casing of the ducts).
Regarding Claim 4,  Labaume  as modified discloses the claim limitations of claim  and Labaume further discloses the second duct (for airflow F2) has the second inlet ( an inlet into air extraction duct 4) at a position on the second duct on a most upstream side in a direction of an air flow, and the second outlet ( an outlet from air extraction network 8) at a position on the second duct on a most downstream side in the direction of the air flow (as seen in figure 4), the third heat exchanger (18) is disposed at a position downstream of the second inlet and upstream of the second outlet (as seen in figure 4), and the second heat exchanger (14) is disposed at a position downstream of the third heat exchanger and upstream of the second outlet ( evaporator 14 is downstream of heat exchanger 18 and upstream of the outlet of the air extraction network 8 as seen in figure 4).
Regarding Claim 5,  Labaume  as modified discloses the claim limitations of claim 1 and Labaume further discloses a heat medium circuit (secondary circuit 21) configured to circulate the heat medium in the heat medium circuit and including the first heat exchanger (condenser 16), and a first pump (pump 22) configured to deliver the heat medium, wherein the heat medium circuit is connected to a fourth heat exchanger (heat exchanger 23) configured to heat water in a hot water supply tank (tank 3 of a water heater is heated by the heat exchanger 23 per paragraph 0053), the first pump includes a first outflow part through which the heat medium flows out from the first pump (where fluid flows from pump 22 to condenser 16) and a first inflow part through which the heat medium flows into the first pump (where fluid flows from the heat exchanger 23 to pump 22), and the heat medium circuit includes a first heat medium pipe configured to connect the first outflow part of the first pump and the first heat exchanger with each other (the portion of secondary circuit 21 connecting pump 22 to condenser 16), a second heat medium pipe configured to connect the first heat exchanger and the fourth heat exchanger with each other (the portion of secondary circuit 21 connecting condenser 16 to heat exchanger 23) , and a third heat medium pipe configured to connect the fourth heat exchanger and the first inflow part of the first pump with each other (the portion of secondary circuit connecting heat exchanger 23 to pump 22 as seen in figure 4).
Regarding Claim 10,  Labaume  as modified discloses the claim limitations of claim 1 and Labaume further discloses a heat medium circuit (secondary circuit 21) configured to circulate the heat medium in the heat medium circuit and including the first heat exchanger (condenser 16), and a first pump (pump 22) configured to deliver the heat medium, wherein the heat medium circuit is connected to a fourth heat exchanger (heat exchanger 23) configured to heat water in a hot water supply tank (tank 3 of a water heater is heated by the heat exchanger 23 per paragraph 0053), the first pump includes a first outflow part through which the heat medium flows out from the first pump (where fluid flows from pump 22 to condenser 16) and a first inflow part through which the heat medium flows into the first pump (where fluid flows from the heat exchanger 23 to pump 22), and the heat medium circuit includes a first heat medium pipe configured to connect the first outflow part of the first pump and the first heat exchanger with each other (the portion of secondary circuit 21 connecting pump 22 to condenser 16), a second heat medium pipe configured to connect the first heat exchanger and the fourth heat exchanger with each other (the portion of secondary circuit 21 connecting condenser 16 to heat exchanger 23) , and a third heat medium pipe configured to connect the fourth heat exchanger and the first inflow part of the first pump with each other (the portion of secondary circuit connecting heat exchanger 23 to pump 22 as seen in figure 4).
Regarding Claim 14,  Labaume as modified discloses the claim limitations of claim 1 above and Yves further discloses wherein the third outlet of the third duct communicates with the indoor space (the outlet for branch 22 communicates with the circuit 16 downstream of the heat exchanger 20 per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS with the outlet 18 connected to the interior space) separately from the first outlet of the first duct ( the outlet to branch 22  is  a separate structure from the outlet from heat exchanger 20 in external air circuit 16 of Yves, similar to the outlet into distribution ductwork 19 in Labaume noted in the rejection above) and from the second inlet of the second duct (at the inlet to extracted air circuit 12 inlet 13).

Claim 1-2, 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (DE 112014001194 T5 originally cited in the 10/29/2020 IDS) in view of Yves (FR 2979418 originally cited in the 10/29/2020 IDS).
Regarding claim 1, Takeuchi discloses (Figures 1, 4, 7, and 11) A refrigeration cycle apparatus comprising: a casing; an air handling unit accommodated in the casing (a casing the form of ductwork the inside air exhausted by the exhaust fan 24 and outside air supplied by the supply fan 70 per paragraph 0039 of the machine translation), the air handling unit including 
a first duct (for outside air supplied by the supply fan 70 through outside air passage 41) having a first inlet communicating with an outdoor space ( an inlet into outside air passage 41 where air enters the passage), and a first outlet communicating with an indoor space ( an outlet from supply fan 70 into the inside per paragraph 0038 and 0039) , 
a second duct (for inside air supplied by the exhaust fan 24 through inside air passage 40 per paragraph 0030 and 0039) having a second inlet communicating with the indoor space ( an inlet into inside air passage 40 where air enters the passage), and a second outlet communicating with the outdoor space ( an outlet from exhaust fan 24 for discharging air  paragraph 0030 and 0039), 
a first fan configured to force air to move from the first inlet to the first outlet through the first duct (supply fan 70), and 
a second fan configured to force air to move from the second inlet to the second outlet through the second duct (exhaust fan 24); 
a third heat exchanger (heat exchanging unit 4 per paragraph 0039) connected to the first duct and the second duct and configured to perform total enthalpy heat exchange between the air moving through the first duct and the air moving through the second duct ( heat is exchanged between the inside air passage 40 and the outside  passage 41 per paragraph 0039),  
a refrigerant circuit (in heat pump cycle device 2 per paragraph 0030) configured to circulate refrigerant in the refrigerant circuit and including a first heat exchanger (heat exchanger 21) configured to cause the refrigerant to condense by exchanging heat between the refrigerant and a heat medium, and a second heat exchanger disposed in the second duct (heat exchanger 23) and configured to cause the refrigerant to evaporate by exchanging heat between the refrigerant and the air moving through the second duct (per paragraph 0030).
However Takeuchi does not explicitly disclose the air handling unit further includes a damper disposed at the first duct, and a third duct configured to branch from the first duct, the third duct has a third inlet communicating with the first duct, and a third outlet communicating with the indoor space, and the damper is capable of switching between a first state where air moving through the first duct moves from the first duct to the third duct so that the air moving through the first duct bypasses the third heat exchanger, and a second state where the air moving through the first duct moves to the third heat exchanger, and the third inlet is closed.
Yves discloses (Figure 1) an air handling unit with a first duct for supplying outdoor air to an indoor space ( in second circuit 16) and a second duct for moving indoor air to an outdoor space (in first circuit 12) and exchange heat between the two ducts  in a third heat exchanger (per line 92-96 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS,  heat is exchanged in in heat exchanger 20), where the air handling unit further includes a damper disposed at the first duct (bypass valve 21 in branch 22 of the second circuit 16), and a third duct configured to branch from the first duct (branch 22), the third duct has a third inlet communicating with the first duct, and a third outlet communicating with the indoor space (the outlet for branch 22 communicates  with the circuit 16 downstream of the heat exchanger 20 per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS with the outlet 18 connected to the interior space), and the damper is capable of switching between a first state where air moving through the first duct moves from the first duct to the third duct so that the air moving through the first duct bypasses the third heat exchanger, and a second state where the air moving through the first duct moves to the third heat exchanger, and the third inlet is closed (per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air handling unit of Takeuchi to include the bypass of the air to air heat exchanger as taught by Yves. Doing so would provide a device that would make it possible to regulate a quantity of fresh air entering  the heat exchanger to regulate the temperature of the air leaving the heat exchanger via the air extraction circuit  as recognized by Yves ( per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS).
Regarding Claim 2, Takeuchi as modified discloses the claim limitations of claim 1 above and Takeuchi further discloses wherein the refrigerant circuit (2) is accommodated in the casing (the portion of heat pump circuit 2 inner air passage 40 duct within heat exchanger 23).
Regarding Claim 4, Takeuchi as modified discloses the claim limitations of claim 1 and Takeuchi further discloses the second duct (for airflow though inside air passage 40) has the second inlet ( an inlet into inside air passage 40) at a position on the second duct on a most upstream side in a direction of an air flow (as seen in figure 1, 4, 7, and 11), and the second outlet ( an outlet from exhaust fan 24 for discharging air  paragraph 0030 and 0039) at a position on the second duct on a most downstream side in the direction of the air flow (as seen in figure 1, 4, 7, and 11), the third heat exchanger (4) is disposed at a position downstream of the second inlet and upstream of the second outlet (as seen in figure 1, 4, 7 and 11), and the second heat exchanger (23) is disposed at a position downstream of the third heat exchanger and upstream of the second outlet ( heat exchanger 23 is downstream of heat exchanger 4 and upstream of the outlet which is downstream of the fan 24 as seen in figure 1,4, 7 and 11).
Regarding Claim 5 and 10, Takeuchi as modified discloses the claim limitations of claim 1 above  and Takeuchi further discloses a heat medium circuit (a circuit including warm water passage 50 and water passage 52) configured to circulate the heat medium in the heat medium circuit and including the first heat exchanger (heat exchange 21), and a first pump (pump 54 in figures 1 and 7) configured to deliver the heat medium, wherein the heat medium circuit is connected to a fourth heat exchanger (heat exchanger 39) configured to heat water in a hot water supply tank (tank storing hot water 3 is heated by the heat exchanger 39 per paragraph 0035), the first pump includes a first outflow part through which the heat medium flows out from the first pump (where fluid flows from pump 54 to heat exchanger 21) and a first inflow part through which the heat medium flows into the first pump (where fluid flows from the heat exchanger 39 to pump 54), and the heat medium circuit includes a first heat medium pipe configured to connect the first outflow part of the first pump and the first heat exchanger with each other (the portion of pipe connecting pump 54 to heat exchanger 21), a second heat medium pipe configured to connect the first heat exchanger and the fourth heat exchanger with each other (the portion pipe connecting heat exchanger 21 to heat exchanger 39 along passage 50), and a third heat medium pipe configured to connect the fourth heat exchanger and the first inflow part of the first pump with each other (the portion of pipe connecting heat exchanger 39 to pump 54  along passage 52).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (DE 112014001194 T5 originally cited in the 10/29/2020 IDS) in view of Yves (FR 2979418, originally cited in the 10/29/2020 IDS) and Yamashita et al. (US Patent Application Publication US 2013/0333862 A1).
Regarding Claim 11,  Takeuchi as modified discloses the claim limitations of claim 10 above and Takeuchi further discloses the heat medium circuit further includes a fifth heat exchanger disposed at the first duct (heat exchanger 7), a first flow switching valve provided to the second heat medium pipe and forming a first flow passage and a second flow passage (control valve 5), the heat medium moving from the first heat exchanger (21) to the fourth heat exchanger (39) through the first flow passage (from valve 5 to heat exchanger 39), the heat medium moving from the first heat exchanger to the fifth heat exchanger through the second flow passage ( for flow form heat exchanger 21 to valve 5  for flow to the heat exchanger 7), a second flow switching connection (at 53) provided to the second heat medium pipe or the third heat medium pipe and forming a fourth flow passage and a fifth flow passage , the heat medium moving from the fifth heat exchanger (7) to the first pump (54) through the fourth flow passage (the passage from heat exchanger 7 to pump 54 through 53), the heat medium moving from the fourth heat (39) exchanger to the first pump (54) through the fifth flow passage (the passage from heat exchanger 39 to pump 54 through 53), a fourth heat medium pipe configured to connect the first flow switching valve and the fifth heat exchanger with each other (the pipe connecting the valve 5 and the heat exchanger 7 to each other), and a fifth heat medium pipe configured to connect the second flow switching connection (at 53) and the fifth heat exchanger with each other (the pipe connecting the heat exchanger 7 with the merging part 53), 
the first duct (for outside air supplied by the supply fan 70 through outside air passage 41) has the first inlet at a position on the first duct on a most upstream side in a direction of an air flow ( an inlet into outside air passage 41 where air enters the passage would be at the most upstream portion of the outside air passage), and the first outlet at a position on the first duct on a most downstream side in the direction of the air flow ( an outlet from supply fan 70 into the inside per paragraph 0038 and 0039, would be at the most downstream side of the passage 41), the third heat exchanger (4) is disposed at a position downstream of the first inlet and upstream of the first outlet (As seen in figure 1 and 7), and the fifth heat exchanger (7) is disposed at a position downstream of the third heat exchanger and upstream of the first outlet (7 is downstream of 4 and upstream of the outlet after supply fan 70).
However, Takeuchi does not explicitly disclose a second flow switching valve at the fifth heat medium pipe, as Takeuchi only discloses a merging part and is silent as to any valve at that location. Yamashita discloses (Figure 2 and 4) a heat exchanger (26a) connected to a flow circuit on both an inlet side and an outlet side by flow switching valves (22a and 23a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow switching valve of Takeuchi to include and additional flow switching valve on an outlet side of the heat exchanger as disclosed by Yamashita doing so would allow a flow control structure that could by controlling the heat medium flow paths of the first flow switching devices and the second flow switching devices, to selectively communicate the inflow paths and the outflow paths of the heat exchangers ( as recognized by Yamashita (per paragraph 0095), and doing so could also provide a structure that could prevent water hammer as recognized by Yamashita (per paragraph 0206).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the above named prior art does not teach or fairly suggest the claim limitations of claim 12 as Takeuchi and Yamashita does not disclose  the heat medium circuit further includes a second pump configured to deliver the heat medium, the first flow switching valve forms a third flow passage through which the heat medium moves from the fifth heat exchanger to the fourth heat exchanger, the second flow switching valve is provided to the third heat medium pipe, and forms a sixth flow passage through which the heat medium moves from the second pump to the fifth heat exchanger, the second pump is provided to the third heat medium pipe, and includes a second outflow part through which the heat medium flows out from the second pump and a second inflow part through which the heat medium flows into the second pump, the second outflow part is connected to the second flow switching valve, and the second inflow part is connected to the fourth heat exchanger, as neither disclose the specific combination of the claimed piping to the specific heat exchangers in combination with the flow switching valves or the second pump.
Further regarding claim 13, the above named prior art does not teach or fairly suggest the claim limitations of claim 13 as Takeuchi, Yves and Yamashita does not discloses the refrigerant circuit further includes a sixth heat exchanger configured to cause the refrigerant to evaporate, and the sixth heat exchanger is disposed at the first duct at a position downstream of the third heat exchanger and upstream of the fifth heat exchanger. Since Takeuchi and Yves does not disclose an additional heat exchanger at the location of the claimed sixth heat exchanger. 
Response to Arguments
Applicant's arguments filed  regarding the applicant’s argument that Yves does note discloses an independent outlet of the third duct have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a third outlet that is completely separate from the other outlets and inlets, i.e. that the third outlet is directly connected to the indoor space and is not fluidly connected to the indoor space through the first outlet or the second inlet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claim 1 simply requires a third duct configured to branch from the first duct (branch 22 as disclosed by Yves in the rejection above), the third duct has a third inlet communicating with the first duct, and a third outlet communicating with the indoor space, where Yves teaches the outlet for branch 22 communicates  with the circuit 16 downstream of the heat exchanger 20 per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS with the outlet 18 connected to the interior space. As such, Takeuchi  or Labaume as modified by Yves still discloses all of the claimed limitations of claim 1. The additional limitations of claim 14 are still broad enough that Yves still reads on these limitations as Yves discloses wherein the third outlet of the third duct communicates with the indoor space, the outlet for branch 22 communicates with the circuit 16 downstream of the heat exchanger 20 per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS with the outlet 18 connected to the interior space,  separately from the first outlet of the first duct. This is because  the outlet to branch 22  is  a separate structure from the outlet from heat exchanger 20 in external air circuit 16 of Yves, similar to the outlet into distribution ductwork 19 in Labaume noted in the rejection above. Since separately implies that the outlet must be separate in some way and not that the outlets are completely separately connected to the interior space; thus the above named prior ate still discloses the claim limitations of new claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763